Citation Nr: 0523707	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-00 253A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
scar of the head.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability 
manifested by blurred vision.

4.  Entitlement to service connection for disability due to a 
neck injury.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1981 to 
September 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently before the Board regarding the scar was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized that rating issue on appeal as set forth 
above.  Further, in cases such as this one, where the 
original rating assigned has been appealed, consideration 
must be given as to whether the veteran deserves a higher or 
lower rating (so-called "staged ratings") at any point 
during the pendency of the claim.  Fenderson, supra.


REMAND

The veteran was twice scheduled for a Board hearing.  The 
first, a Travel Board hearing, was postponed on request of 
the veteran that was received the day before the scheduled 
hearing.  The veteran failed to report for the rescheduled 
hearing, which was scheduled as a video conference hearing on 
March 31, 2005.  The RO received a notice on March 28, 2005, 
signed by the veteran, indicating that he would be unable to 
appear as scheduled, and requesting he be rescheduled again.  
No reason was given by the veteran for his inability to 
appear as scheduled.  Because no good cause was shown for 
failure to appear for the hearing, and for failing to provide 
a timely request for a new hearing date, the request to 
reschedule was denied by the Board member who was scheduled 
to conduct the hearing.  See 38 C.F.R. § 20.704.  

The matters on appeal were considered by the Board in May 
2005.  In August 2005, the Board's quality review office 
brought to the undersigned Board member's attention 
additional correspondence received at the Board on June 21, 
2005.  In response to the earlier denial for a new hearing, 
the veteran explained in the June 2005 letter that he had 
been unable to appear for his scheduled March 2005 hearing 
because he was under a doctor's orders to stay indoors for 
two weeks following a six-day hospital stay.  On 
consideration of this new information not previously 
provided, the Board finds that the veteran has now shown good 
cause for failure to appear for the hearing, and will remand 
for a hearing to be rescheduled.

In addition, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of VA's duties and responsibilities under 
VCAA.  On remand, the veteran must be told what information 
and evidence, not already of record, is necessary to 
substantiate his claims; what evidence VA will obtain for 
him; what information or evidence he is responsible for 
submitting; and that the veteran should provide any evidence 
or information he has pertaining to his claim.  See 
Quartuccio v. Principi , 16 Vet. App. 183 (2002).  The Board 
will therefore also remand the instant appeal in order to 
ensure that the veteran receives the due process to which he 
is entitled in connection with the instant case.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
should ensure that the veteran is 
apprised of what the evidence must 
show for the award of the claimed 
benefits; what information and/or 
evidence not already of record is 
needed to substantiate his claims; 
what information/evidence VA is 
responsible for obtaining; what 
information/evidence the RO will 
obtain on the veteran's behalf; and 
that the veteran should submit any 
evidence or information he has 
pertaining to his claims.  See 
Quartuccio supra.  

2.  The RO should schedule the 
veteran for a Board hearing at the 
RO.  The veteran should be given 
notice of the hearing and 
opportunity to prepare.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

